Citation Nr: 1435016	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-33 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado that in part granted service connection for posttraumatic stress disorder (PTSD), assigning a 30 percent rating, and bilateral hearing loss, assigning a 0 percent (noncompensable) rating, effective October 12, 2010.  In May 2014, the Veteran and his wife testified during a Board hearing via videoconference.  At that time, he submitted additional evidence with a waiver of RO review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

At the May 2014 hearing, the Veteran testified that his PTSD had worsened since the last VA examination conducted in January 2012.  He and his wife also testified that the Veteran's hearing loss had worsened since the last VA examination conducted in January 2012.  The Veteran also submitted a private audiological report indicating that his hearing has worsened.  Therefore, the Board finds that the Veteran should be scheduled for new VA examinations to determine the current severity of his PTSD and bilateral hearing loss.

Prior to the examinations, any outstanding medical records should be obtained.  The record contains Vet Center records through April 2012.  Thus, any treatment notes since that time should be obtained.  The rating decision on appeal, the statement of the case, and supplemental statements of the case reflect that treatment records from the Denver VA Medical Center (VAMC) from April 2009 to March 2013 and the Cheyenne VAMC from February 1998 to November 2011 were electronically reviewed by the AOJ.  However, the Board's review of the Veteran's Virtual VA electronic claims file and Veterans Benefits Management System paperless claims processing system reflects that those records have not been added to either system.  Thus, the AOJ should add them on remand and obtain any additional records that are not already of record.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any Vet Center records since April 2012.  Obtain all records of treatment from the Denver VAMC since April 2009 and the Cheyenne VAMC since February 1998.  

2.  Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score.  The examiner should indicate the degree of social and occupational impairment due to PTSD and describe the Veteran's symptoms.  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

3.  Also, schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  All necessary tests, to include audiological and Maryland CNC testing, should be performed.  The examiner should discuss how the Veteran's hearing loss impacts his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2013).  The examiner should review the claims folder and note that review in the report.  A rationale for all opinions should be provided.

4.  Then, readjudicate the claims, with consideration of all evidence added to the claims fie since the issuance of the April 2013 supplemental statement of the case.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

